Plaintiff in error, Carl Harris, was convicted in the district court of Washington county upon an information charging that in said county on the 4th day of December, 1936, he did take, steal and carry away one 1930 Model A Ford roadster, the personal property of Claude Oneal, and in accordance with the verdict of the jury was sentenced to confinement in the state penitentiary for the term of five years and to pay the costs.
From the judgment rendered on the verdict an appeal was taken by filing in this court on March 15, 1938, a petition in error with case-made.
The errors assigned questioned the sufficiency of the evidence to support the verdict.
No brief has been filed and no appearance for oral argument made.
Where the defendant appeals from a judgment of conviction and no brief in support of the petition in error is filed, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the *Page 382 
verdict, and, if no fundamental error is apparent, the judgment of conviction will be affirmed.
We have examined the information, the instructions of the court, to which no objection was made or exception taken, and have discovered no error which will warrant a reversal of the judgment. We find the undisputed evidence abundantly supports the verdict and judgment of conviction.
From the record before us our conclusion is that the appeal is without merit. The judgment of the district court of Washington county is therefore affirmed.
DAVENPORT, P. J., and BAREFOOT, J., concur.